Citation Nr: 0605516	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-05 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for possible internal derangement with anterior cruciate 
deficiency of the right knee.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to November 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for a right knee 
disability and assigned a 10 percent disability rating, 
effective December 28, 2000, based upon it having pre-existed 
service and being aggravated therein.  

The veteran appealed the assignment of the 10 percent 
disability rating and in February 2003, the RO increased the 
evaluation for the service-connected right knee disability to 
20 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5299-5258, effective December 28, 2000.  The veteran has 
stated that she warrants an evaluation in excess of 20 
percent, and thus the appeal continues.  Jurisdiction of the 
case has been transferred to the San Diego, California, RO.

The Board notes that in cases involving aggravation of a 
disability during service, the rating assigned will reflect 
only the degree of disability over and above the degrees 
existing at the time of entrance into active service.  
38 C.F.R. § 4.22 (2005).  Therefore, VA is to determine, if 
ascertainable, what the degree of impairment was at the time 
the veteran entered service.  Id.  While the RO did not 
address section 4.22 in granting the veteran the 10 percent 
and 20 percent ratings, it does not appear to have caused any 
error, as the service medical records show that at entrance, 
the veteran's right knee was normal.  Thus, the right knee 
would not have warranted a compensable rating at that time, 
and no subtraction would have been necessary.  


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected right knee disability is 
characterized by dislocated semilunar cartilage with frequent 
episodes of locking and pain, flexion limited to no more than 
90 degrees, extension to 15 degrees, and mild instability.




CONCLUSIONS OF LAW

1.  The schedular criteria for a separate 10 percent 
evaluation, but no higher, for instability of the right knee 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2005).

2.  The schedular criteria for an initial rating in excess of 
20 percent for possible internal derangement with anterior 
cruciate deficiency of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5258 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

Service connection by aggravation of a right knee disability 
was established in August 2001; a 10 percent evaluation under 
Diagnostic Code (DC) 5259 was assigned, effective December 
28, 2000.  At that time the RO considered a June 2001 VA 
examination that reflected complaints of right knee pain, a 
fairly significant limp, "modest" atrophy of the right leg 
and exquisite sensitivity around the patellar and medial and 
lateral supercondylar areas.  Extension was stated to be 150 
degrees and flexion was 95 degrees.  The examiner noted that 
she guarded the knee and limited its mobility to a 
substantial degree.  Stability was good.  The examiner 
remarked that the degree of sensitivity was unusual and 
recommended further evaluation.

The veteran submitted a private medical record from J.F.K., 
MD, dated November 2000.  Dr. J.F.K. noted the veteran 
complained of locking, stiffness, and pain in her right knee.  
Other private medical records from October 2000 to May 2001 
showed positive drawer sign and minimal limp.

VA progress notes dated July 2002 to January 2003 reflect 
treatment for the veteran's right knee condition.  In July 
2002, her right knee was noted to have limited range of 
motion.  A July 2002 x-ray of the veteran's right knee showed 
no abnormality.  In August 2002, the diagnosis was right knee 
derangement.  The veteran was noted to have severe right leg 
muscle atrophy in October 2002.  In November 2002, the 
examiner noted an MRI (magnetic resonance image) showed an 
absent medial meniscus from pre-service surgery and an absent 
anterior cruciate ligament (ACL).  The November 2002 MRI 
report showed a torn ACL, changes consistent with a tear of 
the posterior horn of the medial meniscus and a decrease in 
the medial cartilaginous surfaces consistent with early 
degenerative change.  In January 2003, the examiner noted the 
veteran had 20 to 25 degrees of flexion contracture in the 
right knee.  The examiner also noted the veteran had an 
anterior cruciate ligament (ACL) brace which relieved her 
instability.

In December 2002, the veteran was afforded a VA examination.  
At that examination, the veteran reported her medical history 
prior to and during service.  The examiner noted the veteran 
continued to have pain in her right knee, which had gotten 
much worse the previous two years.  The veteran indicated she 
was unable to extend or flex her right knee fully and that 
when she bent or straightened the knee, she experienced 
grinding and popping.  The veteran also stated that her knee 
was unstable and that she had to use a cane to walk.  

On examination, the veteran walked with a flexion contracture 
of her right knee.  She demonstrated extension to flexion at 
60 to 90 degrees.  Minimal effusion and tenderness of the 
knee were noted.  There was no crepitation noted on movement 
of the knee, but the veteran had laxity in the medial aspect 
of the knee when slightly flexed.  The examiner reported that 
the veteran's right and left thigh and calf measured at 37 cm 
and 34 cm, respectively, and that she had no measurable 
muscle atrophy on the right side as compared to the left 
side.  The impression was anterior cruciate deficient right 
knee, possible internal derangement of the right knee, and 
possible symptomatic posttraumatic arthritis of the right 
knee.  The examiner noted that x-rays could not be done 
because the veteran was pregnant at the time.  

In March 2005, the veteran was afforded another VA 
examination.  The veteran was noted to experience "very 
definite" pain in her knee in cold, damp weather.  The 
veteran also complained of "very definite" limitation of 
motion and that her knee "creeks" with motion.  She had 
definite pain and crepitation in the knee while walking up 
and down stairs and was unable to squat, stoop, or kneel.  
The veteran was noted to have constant pain in the knee which 
flared up on a daily basis.  She stated that her knee would 
lock at least 10 times a day where she would have to shake 
the leg in order to manipulate the knee and work it loose.  

Examination of the knee revealed that the veteran stood with 
the knee in slight flexion and walked with a slight limp 
favoring the right leg.  No articular crepitation was 
identified with active flexion and extension in the sitting 
position or on squatting to 50 percent.  The right knee 
lacked 15 degrees of full extension and resisted flexion past 
90 degrees.  Manipulation of the knee failed to reveal any 
evidence of cruciate or collateral ligament dyslaxity or 
instability.

The examiner noted that the veteran's medical records tended 
to indicate that previous MRI studies identified various 
pathologic changes in the knee with regards to a meniscus 
tear and possible tear of the anterior cruciate ligament.  
However, the veteran's current x-rays were normal, showing 
normal alignment without evidence of fracture, dislocation, 
effusion, or soft tissue swelling.  The veteran was noted to 
have significant functional impairment in activities such as 
prolonged standing and walking.  The examiner noted the 
veteran's disability was on the basis of pain and reported 
structural changes of the meniscus and ACL pathology.  There 
was no indication of instability demonstrated and 
incoordination was not considered a factor.  Weakness 
secondary to the veteran's pain was considered a secondary 
factor and fatigability did not appear to be a major factor, 
in the examiner's opinion.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the type of 
evidence needed to substantiate her claim for an increased 
rating.  In a July 2005 letter, the RO informed the veteran 
of the types of evidence needed to substantiate her claim as 
well as its duty to assist her in substantiating her claim 
under the VCAA.  In addition, the discussions in the February 
2003 Statement of the case (SOC) and April 2005 Supplemental 
Statement of the Case (SSOC) (issued in May 2005) informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  All the above 
notices must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 19 
Vet. App. at 125.  

Moreover, the General Counsel of VA has held that when a 
claimant raises a new "downstream" issue, or claim, in a 
notice of disagreement, the VCAA does not require VA to 
provide a new notice under section 5103 so long as it 
addresses the new issue in a statement of the case and 
provided that it gave a section 5103 notice in conjunction 
with the initial claim.  VAOPGCPREC 8-03.  VCAA notice was 
provided the veteran in June 2001 in conjunction with her 
claim for service connection for a right knee disability and 
prior to the August 2001 rating decision that granted service 
connection.  The veteran appealed the rating assigned, and 
her disagreement with the rating assigned is a "downstream" 
issue; therefore, further VCAA notice is not required.  
VAOPGCPREC 8-03.  The Board concludes that all required 
notice has been given to the veteran.

Whether or not the veteran was not given complete 
notification of the VCAA requirements until after the initial 
unfavorable AOJ decision, she has not been prejudiced 
thereby.  The veteran responded to the RO's communications 
with additional argument and evidence, thus curing (or 
rendering harmless) any previous omissions.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither the veteran 
nor her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  For these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on the VA, with no additional 
benefits flowing to the veteran.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"the VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco, 7 Vet. App. at 58, as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The veteran is currently rated 20 percent disabled under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-
5258.  Possible internal derangement with anterior cruciate 
deficiency of the right knee is not listed on the Rating 
Schedule, and the RO assigned DC 5299-5258 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2005).  

The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.71, DC 5258, which provides that a 20 
percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  In evaluating the veteran's claim, 
the Board notes that a November 2002 MRI report showed 
fragments of the veteran's torn ACL are displaced anteriorly 
and medially and that the examiner who conducted the December 
2002 VA examination determined the veteran had an anterior 
cruciate deficient right knee.  The Board also notes that the 
evidence of record shows the veteran has continued to 
complain of and receive treatment for pain and locking in her 
right knee since this claim was initiated and specifically 
reported in March 2005 that her knee locked at least 10 times 
a day.  Regardless, the Board finds that no more than a 20 
percent disability rating is warranted under the criteria of 
DC 5258, as that is the maximum evaluation, and a higher 
evaluation is not available under that DC.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated her right knee 
disability under all other appropriate diagnostic codes.  
However, the veteran has never been diagnosed with ankylosis 
of the knee, impairment of the tibia and fibula, or genu 
recurvatum (hyperextended knee).  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5256, 5262, and 5263 (2005) are not for 
application.  The Board has also considered DC 5259, which 
provides that symptomatic removal of semilunar cartilage 
warrants a 10 percent disability rating.  The Board finds 
that since the maximum evaluation under DC 5259 is 10 
percent, it would not assist the veteran in obtaining a 
higher rating and, therefore, is not for application.  

The Board notes that the VA General Counsel has determined 
that a claimant who has service-connected instability of the 
knee and limitation of motion may be rated separately under 
DCs 5003 or 5010.  See VAOPGCPREC 9-98 (August 14, 1998).  
The Board also notes that VA General Counsel has determined 
that limitation of motion is contemplated under DC 5259.  Id.  
The Board finds that DCs 5258 and 5259 are analogous in that 
they evaluate the condition of semilunar cartilage of the 
knee and that the finding in the General Counsel's opinion 
applies to both DCs 5258 and 5259.  

Under DC 5257, recurrent subluxation or lateral instability 
of the knee warrants a 10 percent disability rating when 
slight, a 20 percent disability rating when moderate, and a 
30 percent disability rating when severe.  The Board observes 
that the words "slight," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 4.2, 4.6 (2005).  

In evaluating the veteran's claim, the Board notes the 
veteran's right knee was noted to be unstable in August, 
November and December 2002.  Although the examiner who 
conducted the March 2005 VA examination noted there was no 
indication of instability, the Board finds that the 
preponderance of the evidence shows the veteran suffers from 
slight instability of the knee, and therefore, awards a 10 
percent disability rating under DC 5257.  The Board notes the 
evidence of record, however, does not show the veteran 
suffers from moderate or severe instability of the knee to 
warrant a higher disability rating.

Under DC 5260, a noncompensable rating is warranted for 
flexion limited to 60 degrees, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent 
rating is warranted for flexion limited to 30 degrees, and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to five degrees, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.  

In evaluating the veteran's claim, the Board notes that in 
March 2005, the veteran demonstrated flexion to 90 degrees, 
which is noncompensable under DC 5260, and extension to 15 
degrees, which warrants a 20 percent rating under DC 5261.  
The Board also notes that the evidence of record shows the 
veteran has never demonstrated flexion that would warrant a 
compensable rating.  Consequently, evaluation of the 
disability under DCs 5260 and 5261 would not produce a rating 
greater than the 20 percent that has been assigned under DC 
5258.  Further, since both DC 5260 and 5261 involve range of 
motion, granting separate ratings under those DCs and under 
DC 5258 would amount to pyramiding under 38 C.F.R. § 4.14.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994), to the 
effect that a separate rating may be granted when "none of 
the symptomatology ...is duplicative of or overlapping with the 
symptomatology" of other conditions, and there the 
"symptomatology is distinct and separate...." (Emphasis by 
the Court.)  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require it to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's right knee under the criteria of 
DeLuca, supra, the Board notes that no examiner has found 
that the veteran has additional range of motion loss, which 
would warrant a higher evaluation under DCs 5260 and 5261, 
even taking into consideration pain, swelling, weakness, and 
fatigability.  In this regard, the Board specifically notes 
that the examiner who conducted the April 2005 VA examination 
stated that he did not consider the veteran's weakness or 
fatigability to be major factors and also noted the veteran 
showed no instability or incoordination.  In addition, the 
Board notes that the veteran was noted to have severe right 
leg atrophy in October 2002.  However, in December 2002, the 
examiner took measurements of the veteran's right leg and 
found that the veteran had no measurable muscle atrophy.  The 
Board considers the December 2002 findings more probative as 
they are based on reported measurements of the veteran's 
right leg, while the October 2002 report contains no 
measurements and simply reports there is severe muscle 
atrophy.  Regardless, the Board finds that the veteran's 
current combined rating of 30 percent for the right knee 
contemplates significant atrophy in the leg associated with 
functional loss.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for her service-connected disability, as the 
Court indicated can be done in this type of case.  However, 
upon reviewing the longitudinal record in this case, it finds 
that, at no time since the filing of the veteran's claim for 
service connection, in December 2000, has her right knee 
condition been more disabling than as currently rated under 
this decision.





	(CONTINUED ON NEXT PAGE)




ORDER


A separate initial rating of 10 percent based upon 
instability of the right knee is granted, subject to the laws 
and regulations governing the payment of monetary awards.  

An initial evaluation in excess of 20 percent for possible 
internal derangement with anterior cruciate deficiency of the 
right knee is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


